DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Line 4 of page 17 recites “a point within 1.00” and does not provide a unit of dimension
Line 18 of page 17 recites “as seen in e.g. Fig. 5, a distance D1” and Fig. 5 does not depict a distance D1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a first line parallel to the reference plane and intersecting the second transition point” in lines 6-7. It is indefinite as to how the distance between the nose cutting edge center to the first breaker wall is measured along a first line that intersects the second transition point, when the first line is depicted in a cross section of the bisector line in Fig. 6
Claim 9 recites “a direction perpendicular to or substantially perpendicular” in line 3. It is indefinite due to the claiming of perpendicular or substantially perpendicular, when both are relatively equivalent.
Claim 10 recites “constant or substantially constant positive rake angle” in lines 4-5. It is indefinite due to the claiming of constant or substantially constant, when both are relatively equivalent.
Claim 12 recites “symmetrical or substantially symmetrical in relation to the bisector” in line 5. It is indefinite due to the claiming of symmetrical or substantially symmetrical, when both are relatively equivalent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lof (EP315261) in view of Konta (CA2774671) and Guzenko (SU1579639).
Regarding claim 1, Lof teaches a turning insert (1) comprising: a top surface (8) (See Fig. 7c); an opposite bottom surface (9) (See Fig. 7c), wherein a reference plane (RP) located parallel to and between the top surface and the bottom surface (See Fig. 7c), wherein a center axis extends perpendicular to the reference plane (A1) (See Fig. 7c); a side surface (13) connecting the top surface (8) and the bottom surface (9) (See Fig. 7a and 7c); a nose portion (15) including a convex nose cutting edge (10), a first cutting edge (11) and a second cutting edge (12), wherein the nose cutting edge (10) connects the first (11) and second cutting edges (12) wherein as seen in a top view the first (11) and second cutting edges (12) form a nose angle (α) of 71-85° relative to each other (See Fig. 7d depicting the cutting edges and the nose angle α, and paragraph 0068describing the nose angle) , wherein a bisector (7) extends equidistantly from the first (11) and second cutting edges (12) (See Fig. 7d depicting the bisector, the first and second cutting edge), wherein the nose portion (15) includes a third convex cutting edge (60) adjacent to the first cutting edge (11) and a fourth cutting edge (61) adjacent to the third convex cutting edge (60) (See Fig. 7d depicting the first cutting edge 11, fourth cutting edge 61, and the convex cutting edge 60), wherein as seen in the top view the fourth cutting edge forms (61) an angle (β) of 10-30° relative to the bisector (7) (See Fig. 7d and paragraph 0068 describing the angle), wherein the bisector (7) intersects the nose cutting edge (10) at a nose cutting edge center point (See modified Fig. 7d depicting the nose cutting edge center), wherein the third convex cutting edge (60) and the fourth cutting edge (61) are connected by a first transition point (See modified Fig. 7d depicting the first transition point), wherein the first cutting edge (11) and third convex cutting edge (60) are connected by a second transition point (See modified Fig. 7d depicting the second transition point), the top surface including a first protrusion (See modified Fig. 7d depicting the first protrusion), wherein the first protrusion includes a first chip breaker wall facing the fourth cutting edge (See modified Fig. 7d depicting the first protrusion, first chip breaker wall), the first chip breaker wall being arranged between an upper border line and a lower border line (See modified Fig. 7d depicting the upper borderline and lower border line), However, Lof fails to specifically teach wherein a distance from at least a portion of the fourth cutting edge to the reference plane increases at an increasing distance from the nose cutting edge, wherein a second protrusion is arranged between the nose cutting edge and the first protrusion, wherein the second protrusion intersects the bisector, wherein the second protrusion includes a second chip breaker wall, and wherein a distance from the second chip breaker wall to the reference plane is shorter than a distance from the upper border line of the first chip breaker wall to the reference plane.

    PNG
    media_image1.png
    977
    945
    media_image1.png
    Greyscale

Modified Fig. 7d of Lof (EP315261)
Konta teaches wherein a distance from at least a portion of fourth cutting edge to the reference plane increases at an increasing distance from the nose cutting edge (5) (See modified Fig. 2 depicting a distance of the farthest cutting edge from the nose cutting edge to the reference plane increases at an increasing distance from the nose cutting edge and see paragraph 0020 describing the cutting edge 6a having a plurality of straight lines). 

    PNG
    media_image2.png
    426
    1055
    media_image2.png
    Greyscale

Modified Fig. 2 of Konta (CA2774671)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edge 61 to be inclined relative to the reference plane as taught by Konta. Doing so would provide the desired cutting profile on the workpiece of the tool user.
Guzenko teaches wherein a second protrusion is arranged between the nose cutting edge (9) and the first protrusion (See modified Fig. 1), wherein the second protrusion intersects the bisector (See modified Fig. 1 depicting the second protrusion and bisector), wherein the second protrusion includes a second chip breaker wall (See modified Fig. 2 depicting the second protrusion and second chip breaker wall), and wherein a distance from the second chip breaker wall to the reference plane is shorter than a distance from the upper border line of the first chip breaker wall to the reference plane (See modified Fig. 3 depicting the relationships of the distances of the second chip breaker wall and upper borderline relative to the reference plane).


    PNG
    media_image3.png
    580
    795
    media_image3.png
    Greyscale

Modified Fig. 1 of Guzenko (SU1579639)
    PNG
    media_image4.png
    581
    1158
    media_image4.png
    Greyscale

Modified Fig. 2 of Guzenko (SU1579639)

    PNG
    media_image5.png
    715
    1218
    media_image5.png
    Greyscale

Modified Fig. 3 of Guzenko (SU1579639)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting insert of Lof to provide a second protrusion and chip breaker wall, as taught by Guzenko. Doing so would provide a further means to break chips off of a workpiece during machining processes.
Regarding claim 8, Lof as modified teaches the turning insert according to claim 1. Lof as modified fails to specifically teach wherein in a side view a distance from the nose cutting edge center point to the second chip breaker wall is shorter than a distance from the first transition point to the first chip breaker wall wherein the distance from the nose cutting edge center point to the second chip breaker wall is measured along a first line parallel to the reference plane and intersecting the second transition point and in the top view is perpendicular to the cutting edge tangent at the second transition point, and wherein the distance from the first transition point to the first chip breaker wall is measured along a third line parallel to the reference plane and intersecting the first transition point and in the top view perpendicular to the cutting edge tangent at the first transition point.
Guzenko teaches wherein in a side view a distance from the nose cutting edge center point to the second chip breaker wall is shorter than a distance from the first transition point to the first breaker wall. As seen in modified Fig. 1, the distance between the nose cutting edge center and the second chip breaker wall is shorter than a distance from the cutting edge to the first chip breaker wall, and the distance between the cutting edge to the first chip breaker wall decreases at an increasing distance from the nose. Although Guzenko does not specifically teach transition points along the cutting edge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting insert of Lof to provide the distance between the cutting edges surrounding the nose and the first chip breaker wall to decrease at an increasing distance from the nose, as taught by Guzenko. Doing so would match the chip control to the operational parameters of the tool user. 
Therefore, Lof as modified by Guzenko would teach in a side view a distance from the nose cutting edge center point to the second chip breaker wall is shorter than a distance from the first transition point to the first breaker wall. Furthermore, in light of the 112(b) rejection of claim 8, modified Fig. 1 of Guzenko depicts the first chip breaker wall and second breaker wall, where the second breaker wall is closer to the cutting edge at any point along the edge the second breaker wall is present. Although it is indefinite as to how the first distance between the nose cutting center to the first chip breaker wall is measured along a first line parallel to the reference plane and intersecting the second transition point and in the top view is perpendicular to the cutting edge tangent at the second transition point, Lof as modified by Guzenko still teaches the a distance from the nose cutting edge center point to the second chip breaker wall is shorter than a distance from the first transition point to the first breaker wall.
Regarding claim 9, Lof as modified teaches the turning insert according to claim 1, wherein the second protrusion in the top view is elongated in a direction perpendicular to or substantially perpendicular to the bisector. Lof as modified by Guzenko’s second protrusion teaches the second protrusion in the top view is elongated in a direction perpendicular or substantially perpendicular to the bisector (See modified Fig. 1 of Guzenko and 103 rejection of claim 1)
Regarding claim 11,  Lof as modified teaches the turning insert according to claim 1,  wherein a distance from at least a portion of the third convex cutting edge (60) to the reference plane is decreasing at an increasing distance from the nose cutting edge (10) (See Fig. 7c depicting the convex cutting edge declining), wherein in a side view, a lowest point of the third (60) and fourth cutting edges (61) is the first transition point, or a point within 1.00 mm from the first transition point (Lof as modified by Konta teaches that the fourth cutting edge increases relative to the reference plane and Lof further teaches that the first and third cutting edges decline relative to the reference plane, See Fig. 7c depicting the first and second cutting edge declining, therefore, Lof as modified would teach that the lowest point would be where the third and fourth cutting edge meet, at the first transition point), wherein a distance between the upper and lower border lines is decreasing away from the nose cutting edge (See modified Fig. 7d depicting the upper and lower border lines decreasing away from the nose cutting edge), wherein said distance between the upper and lower border lines is measured in the top view perpendicular to the fourth cutting edge (61)(the measurement of the distance between the upper and lower borderline can be taken in a top view at any orientation, and the distance would still decrease away at an increasing distance from the nose cutting edge), and wherein the distance from the first cutting edge (11)  to the reference plane is decreasing at an increasing distance from the nose cutting edge (See Fig. 7c depicting the first cutting edge decreasing at an increasing distance from the nose cutting edge).
Regarding claim 12, Lof as modified teaches the turning insert according to claim 1, further comprising a second nose portion (10’), and in that wherein as seen in the top view the turning insert is 120°or 180° symmetrical or substantially 120°or 180° symmetrical, the nose portion (10) being symmetrical or substantially symmetrical in relation to the bisector (7) (See Fig. 7d depicting the insert having a 120 or 180 degree symmetry and the nose portion 10 being symmetrical in relation to the bisector 7).
Regarding claim 13, Lof as modified teaches a turning tool (3) comprising: a turning insert (1) according to claim 1; and a tool body (2), the tool body (2) including a front end, and opposite rear end, a main extension along a longitudinal axis (A2) extending from the front end to the rear end (See modified Fig. 8 depicting the tool body 2 having a front end, an opposite end, and main extension, and See Fig. 7e depicting the longitudinal axis) , an insert seat (4) formed in the front end in which the turning insert (1) is mountable such that in a top view a distance from the fourth cutting edge (61) of an active nose portion to the longitudinal axis (A2) of the tool body is shorter than a distance from the second cutting edge (12) of an active nose portion to the longitudinal axis of the tool body(See Fig. 2 depicting the distances between the fourth cutting edge 61 and second cutting edge 12 relative to the longitudinal axis and Fig. 7f depicting the insert seat 4) , wherein the bisector of the active nose portion forms an angle (θ) of 40-50° relative to the longitudinal axis (A2) (See Fig. 2 and paragraph 0056 describing the angle θ relative to the longitudinal axis) .


    PNG
    media_image6.png
    552
    977
    media_image6.png
    Greyscale

Modified Fig. 8 of Lof (EP315261)
Regarding claim 14, Lof as modified teaches a method to generate a cylindrical surface (53) on a metal work piece (See Fig. 2 and paragraph 0056 describing the method to generate a cylindrical surface 53 on a metal workpiece), the method comprising the steps of providing a turning tool according to claim 13 (See Fig. 2 and paragraph 0056 ); rotating the metal workpiece around a rotational axis (A3) (See Fig. 2 and See paragraph 0056 describing the rotation of a metal workpiece around an axis A3); positioning the first cutting edge of an active nose portion such that the first cutting edge (11) forms a smaller angle relative to the rotational axis (A3) of the metal work piece than the angle formed by the second cutting edge (12) relative to the rotational axis (A3) of the metal workpiece (See Fig. 2 depicting the orientation of the insert where the first cutting edge 11 is at a smaller angle than the second cutting edge 12 relative to the rotational axis A3); positioning the longitudinal axis of the tool body perpendicular to the rotational axis of the metal work piece (See Fig. 2 depicting the longitudinal axis A2 as perpendicular to the rotational axis A3); and moving the turning insert (1) in a direction parallel to the rotational axis such that the first cutting edge is active and is ahead of the surface generating nose cutting edge (10) in the direction of movement of the turning insert (See Fig. 2 depicting the direction of the movement of the turning insert and the first cutting edge as ahead of the nose cutting edge 10 in the direction), such that the fourth cutting edge (61) is active at an entering angle (к1) of 10-45°, such that a lowest point of the third and fourth cutting edges is active, and such that a cylindrical surface is formed (See Fig. 2 and paragraph 0057 describing the active fourth cutting edge and the entering angle).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lof (EP315261) in view of Konta (CA2774671) and Guzenko (SU1579639) as applied to claim 1 above, and further in view of Cui (CN104858460).
Regarding claim 2, Lof as modified teaches the turning insert according to claim 1. However, Lof as modified fails to specifically teach wherein an angle which the first chip breaker wall forms in relation to the reference plane increases away from the bisector.
Cui teaches wherein an angle (θ1) which the first chip breaker wall (91) forms in relation to the reference plane increases away from the bisector (See modified Fig. 4 depicting the cross section at the bisector of the insert, and See modified Fig. 5 depicting another cross section away from the nose cutting edge where the angle has increased).


    PNG
    media_image7.png
    497
    1044
    media_image7.png
    Greyscale

Modified Fig. 4 of Cui (CN104858460)

    PNG
    media_image8.png
    410
    759
    media_image8.png
    Greyscale

Modified Fig. 5 of Cui (CN104858460)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the first chip breaker wall to increase at an increasing distance from the nose, as taught by Cui. Doing so would further curl and break chips during machining processes of the cutting tool.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lof (EP315261) in view of Konta (CA2774671) and Guzenko (SU1579639) as applied to claim 1 above, and further in view of Iyori (US20090226269).
Regarding claim 3, Lof as modified teaches the turning insert according claim 1. However, Lof as modified fails to specifically teach wherein in a side view a distance from the nose cutting edge center point to the first chip breaker wall is greater than a distance from the second transition point to the first chip breaker wall, wherein said distance from the nose cutting edge center point to the first breaker wall is measured along a first line parallel to the reference plane and intersects the nose cutting edge center point and in the top view is perpendicular to the cutting edge tangent at the nose cutting edge center point, wherein the distance from the second transition point to the first chip breaker wall is measured along a second line parallel to the reference plane and intersecting the second transition point and in the top view perpendicular to the cutting edge tangent at the second transition point, and wherein said distance from the nose cutting edge center point to the first breaker wall is 1.3 - 2.3 mm, and wherein said second mentioned distance is 0.7 - 1.3 mm.
Guzenko teaches wherein the distance from the cutting edges to the first breaker wall decreases at an increasing distance from the nose cutting edge center (See modified Fig. 1 depicting the cutting edges and the first breaker wall). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance between the cutting edges to first chip breaker wall to decreasing at an increasing distance from the nose cutting edge center, as taught by Guzenko. Doing so would provide further chip control according to the operational parameters of the tool user.
Therefore, Lof as modified teaches wherein in a side view a distance from the nose cutting edge center point to the first chip breaker wall is greater than a distance from the second transition point to the first chip breaker wall (In Fig. 1 of Guzenko, it can be seen that the distance between the cutting edges to the first breaker wall decreasing at an increasing distance from the nose), wherein said distance from the nose cutting edge center point to the first breaker wall is measured along a first line parallel to the reference plane and intersects the nose cutting edge center point and in the top view is perpendicular to the cutting edge tangent at the nose cutting edge center point (modified Fig. 1 depicts the top view where the measurement can be taken parallel to the reference plane and intersecting the nose cutting edge center point), wherein the distance from the second transition point to the first chip breaker wall is measured along a second line parallel to the reference plane and intersecting the second transition point and in the top view perpendicular to the cutting edge tangent at the second transition point (Although Guzenko does not provide a second transition point, Lof’s insert modified by Guzenko provides a  second transition point closer to the first chip breaker wall than the nose cutting edge center)
Iyori teaches wherein said distance (L) from the nose cutting edge center point to the first breaker wall is 1.3 - 2.3 mm (See Fig. 3 and paragraph 0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference in order to properly curl chips and avoid chip clogging (See paragraph 0047) because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.   See MPEP § 2144.05.I.
Lof as modified by Guzenko teach the decreasing distance between the cutting edges and the first breaker wall at an increasing distance from the nose and the modification by Iyori teaches the distance between the nose cutting edge center point to the first breaker wall to be in the claimed range. Therefore, Lof as modified by Guzenko and Iyori teaches wherein said second mentioned distance is 0.7 - 1.3 mm.

Claim 4-7 is rejected under 35 U.S.C. 103 as being unpatentable over Lof (EP315261) in view of Konta (CA2774671), Guzenko (SU1579639), and Iyori (US20090226269) as applied to claim 3 above, and further in view of Cui (CN104858460).
Regarding claim 4, Lof as modified the turning insert according to claim 3. However, Lof as modified fails to specifically teach wherein an angle which the first chip breaker wall forms in relation to the reference plane at the first line is 15-25°.
Cui teaches wherein an angle (θ1) which the first chip breaker wall (91) forms in relation to the reference plane at the first line is 15 -25° and the angle (θ1) increases away from the bisector (See modified Fig. 4 depicting the cross section at the bisector of the insert, and See modified Fig. 5 depicting another cross section away from the nose cutting insert where the angle has increased)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the first chip breaker wall to increase at an increasing distance from the nose, as taught by Cui. Doing so would further curl and break chips during machining processes of the cutting tool.
Regarding claim 5, Lof as modified teaches the turning insert according claim 1, wherein in a side view a distance from the second transition point to the first chip breaker wall is greater than a distance from the first transition point to the first chip breaker wall (Lof as modified by Guzenko teaches that the distance from the cutting edge to the first chip breaker wall decreases at an increasing distance from the nose, therefore, Lof as modified teaches the distance from the first transition point to the first chip breaker wall is shorter than the distance from the second transition point to the first chip breaker wall), wherein said distance from the second transition point to the first chip breaker wall is measured along a second line parallel to the reference plane and intersecting the second transition point and in the top view is perpendicular to the cutting edge tangent at the second transition point, wherein said distance from the first transition point to the first chip breaker wall is measured along a third line parallel to the reference plane and intersecting the first transition point and in the top view perpendicular to the cutting edge tangent at the first transition point (Modified Fig. 1 of Guzenko provides a top view where the measurements of the distances are taken, which is parallel to a reference plane and perpendicular to the tangent of the cutting edges, therefore, Lof as modified would teach these distances and measurements at the first and second transition points and their relationships to each other, as provided by the modification by Guzenko), and wherein said second mentioned distance is 0.6 - 1.2 mm (the modification by Iyori provides the cutting insert with a distance from the nose cutting edge center to the first chip breaker wall to be at the claimed range, and the modification by Guzenko provides the distance from the cutting edge to the first chip breaker wall decreases at an increasing distance from the nose, therefore Lof as modified teaches the distance from the first transition point to the first breaker wall is 0.6-1.2 mm).
Regarding claim 6 and 7, Lof as modified teaches the turning insert according to claim 5, wherein an angle which the first chip breaker wall forms in relation to the reference plane at the second line is 23-35° and wherein an angle which the first chip breaker wall forms in relation to the reference plane at the third line is 30-40°. The modification by Cui provides an angle at the first line at the claimed range and increasing from the bisector, therefore Lof as modified by Cui teaches the angle at the second line is 23-45°, which is at an increased distance from the bisector and greater than the angle at the first line, and the angle at the third line is 30-40°, which is at a further increased distance from the bisector than the second line and greater than the angle at the first and second angle. 
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konta (CA2774671) and Guzenko (SU1579639) as applied to claim 1 above, and further in view of Komatsuka (WO2011037186).
Regarding claim 10, Lof as modified teaches the turning insert according to claim 1, wherein the top surface (8) includes a land surface extending between an inner border line thereof and the cutting edge portions (See modified Fig. 7d depicting the land surface). However, Lof as modified fails to specifically teach wherein the land surface forms a constant or substantially constant positive rake angle is 6-16°.
Komatsuka teaches wherein the land surface (24a) forms a constant or substantially constant positive rake angle (αa) is 6-16° (See Fig. 4 depicting the rake angle αa and the end of page 4, lines 160-163 of the translation describing the rake angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And doing so would provide the desired cutting profile to the tool user and reduce cutting forces at the cutting interface. See MPEP § 2144.05.I.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lof (EP315261) in view of Konta (CA2774671) and Guzenko (SU1579639) as applied to claim 14 above, and further in view of Capudean (Metallurgy Matters: Carbon content, steel classifications, and alloy steels, https://www.thefabricator.com/thewelder/article/metalsmaterials/carbon-content-steel-classifications-and-alloy-steels).
Regarding claim 15, Lof as modified teaches the method according to claim 14, further comprising the steps of selecting the workpiece material and selecting cutting data such that a feed rate is .4-0.7 mm/rev and/or a cutting depth is less than or equal to 1.0 mm (See paragraph 0056 describing the workpiece to be metal, and paragraph 0058 describing the feed rate is less than 0.5mm/rev and/or a cutting depth is less than or equal to 1.0mm). However, Lof as modified fails to specifically teach the workpiece material to be a steel having a carbon content of maximum 0.20 wt. %.
Capudean teaches a workpiece material to be a steel having a carbon content of maximum of 0.20 wt. % (See disclosure under heading “Plain Carbon Steels” and description of “Low”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal workpiece of Lof to be steel having a carbon content less than 0.20 wt. %, as taught by Capudean. Doing so would provide a more ductile steel that increases machinability compared to steels with higher carbon content. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                            
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722